On Behearing.
Per Curiam.
A rehearing having been granted on the question whether, under our statutes, common-law marriages have been prohibited in this state, such question has again been argued at length by counsel, and, after due consideration, we see no reason to change our former views. An added, and, to our minds, a very persuasive reason for believing that the legislature in enacting chapter 91, Laws 1890, must have intended to prohibit common-law marriages, is the fact that certain sections of the prior statute providing for declarations of marriage where no solemnization thereof was had, and requiring, for the purposes of authentication, the registration of such declarations, and prescribing that such declarations or certified copies thereof shall be presumptive evidence of the fact of the marriage, were by such act expressly repealed. This is most conclusive evidence of such legislative intent, for it is unbelievable that such salutory provisions would not have'been continued in force if the common-law marriages were to continue to be thereafter recognized or permitted. See Comp. Laws 1887, §§ 2545 and 2552, being §§ 46 and 53 Civil Code 1887. Also § 18 of chap. 91, Laws 1890.
Counsel for respondent argues that the statutory language in § 1, chapter 91, aforesaid, “but the marriage relation shall be entered into, . . . only as provided by law” means as provided by either statutory or common law. This is manifestly erroneous. Such a construction would render the entire statute meaningless and absurd. That the words “as provided by law” have reference merely to the statutory, and not to the common law, is perfectly apparent. See Brinckerhoff v. Bostwick, 99 N. Y. 185, 1 N. E. 663. Also 25 Cyc. 163 and 164 and cases cited. In the Brinckerhoif Case the court of appeals of New York said: “Such expressions as ‘required by law,’ ‘regulated by law,’ *238‘allowed by law/ ‘made by law/ ‘limited by law/ ‘as prescribed by law/ ‘a law of the state/ are of frequent occurrence in the Codes and other legislative enactments; and they are always used as referring to statutory provisions only.”
The order previously made will stand.